      Case 1:21-cv-00071-JRH-BKE Document 29 Filed 08/16/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                 AUGUSTA DIVISION


RUSSELL GAITHER,

             Plaintiff,


      V.                                              CV 121-071


NATHAN DEAL, Commissioner;
MR.PHILBIN, Warden;
MRS. HARVEY,Deputy Warden;
MR.PASCAL,Deputy Warden; and
ROBBIE MILLER,Inmate,

             Defendants.



                                       ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES the case without prejudice because Plaintiff failed to state a claim upon which

relief can be granted and provided dishonest information about his filing history, and

CLOSES this civil action.

      SO ORDERED this             day of August, 2021, at Augusta, Georgia.




                                         J. RANBAL HALL, CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOtmiERN DISTRICT OF GEORGI
